The opinion of the Court was delivered by
Hutchinson, J.
The counsel for the defendant apply their arguments to the receipt and assignment separately, and urge, that by authorities cited, parol testimony ought to be admitted to contradict a receipt in its collateral, though not in its direct consequences. That the receipt is general, not naming what goods; that the assignment binds not as to the amount of the consideration, but the truth may be shown by parol, as in several cases cited, of receipts and deeds.
In the several cases cited, of a recovery of the value of real estate, notwithstanding the recital in the deed, that the consideration was received, there is a seeming departure from the rule, not to admit parol testimony to contradict a writing; for if the consideration was received, as the deed recites, the inference drawn is, that the same is not still due. But the true reason of those decisions is, that the receipt of the consideration is not in money, but in a separate contract to pay at a future day. That *208contract maybe in writing, as a note, or rest in parol, for future payment. The deed says the consideration was received, but does not say how. Proving that it was received in a promise to pay in six months, does not contradict the deed.
The true reason why receipts are open to parol ‘investigation, and to be varied in their' operation, and even contradicted, according to the cases cited, is, that they are usually general in their expressions, and many matters, not thought of at the time, might otherwise be controled by their general expressions, contrary to right, and contrary to the intention of the parties; and many mistakes are made in settlements, to correct which, the doors of justice should not be shut by the general terms of a receipt, which describes no particulars of what is settled.
But, when a receipt contains no general or vague expressions, but all is definitely descriptive of what is intended to be affected by it, such a receipt, like other writings in general, must not be assailed with parol testimony, unless on the ground of fraud.
Each of these instruments, the receipt and assignment, partakes, in some degree, of that generality, which might be affected by parol-testimony, in those parts which are only general. The receipt signed by the plaintiff, is for $3000 in goods. The defendant’s counsel, in viewing this by itself, have well observed, that as this does not describe what goods, they are at liberty to show what, and also to show other goods beside these, which the plaintiff received in payment of his demand.
But, it is a sound principle, that different writings upon the same subject, between the same parties, and especially if executed at the same time, are to be construed together, and treated as one instrument. Apply this rule to these papers, put them together, and they form one entire special contract, by which the defendant, or Jonathan Roberts, sells to the plaintiff, for $3000, all the goods in the store, also one tierce and one boos of hardware, also one crate and one tierce of crockery and glass ware, which were then in Troy, and the plaintiff agrees to give him for the same three thousand dollars, and make payment, by applying that sum on his demand, which is the subject of this suit. Letting these stand thus as one contract, still it would have been proper for the defendant to show, by parol proof, that other goods were sold at the same time, that were to apply in payment of the same debt, and not included, in this description. In doing this, he might have shown what store was alluded to in the assignment, all’the goods in which were conveyed to the plaintiff; then show a sale of others elsewhere. So, of two towns by the name of Troy, he might show which was intended. Or, if there were at Troy more boxes and tierces than were described in the writing’as being sold, either party might introduce parol testimony to show which were intended.
But the testimony offered by the defendant in this case, was offered for no such purpose, nor had it any such tendency. Its object and tendency were to show, that a part of the goods named in the assignment, were not included in the receipt which *209fixes the price agreed upon by the parties. I say agreed by the parties, for the writings together contain the mutual agreement of both the parties, for the sale and the price to be paid,, and the mode of payment. The tendency, then, was to contradict the writings in a point where th ey-are specifick, and not assailable with parol testimony, unless on rhe ground of fraud, which is not here pretended.
Milo L. Bennett and John Aiken, for the plaintiff.
C. Sheldon, J. Sargeanl and P. Smith, for the defendant.
The decision of the county court, rejecting this testimony, was correct, and the defendant takes nothing by his motion.
Let judgment be entered on the verdict.